UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 Commission file number 1-2257 TRANS-LUX CORPORATION (Exact name of registrant as specified in its charter) Delaware 13-1394750 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 26 Pearl Street, Norwalk, CT 06850-1647 (Address of principal executive offices)(Zip code) (203) 853-4321 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to file and post such files). Yes X No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuer's classes of Common Stock, as of the latest practicable date. Date Class Shares Outstanding 10/30 /12 Common Stock - $0.001 Par Value 25,895,424 Table of Contents Page No. Part I - Financial Information (unaudited) Item 1. Condensed Consolidated Balance Sheets – June 30, 2012 and December 31, 2011 (audited) 1 Condensed Consolidated Statements of Operations – Three and Six Months Ended June 30, 2012 and 2011 2 Condensed Consolidated Statements of Comprehensive Income (Loss) – Three and Six Months Ended June 30, 2012 and 2011 2 Condensed Consolidated Statements of Cash Flows – Six Months Ended June 30, 2012 and 2011 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 24 Part II - Other Information Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults upon Senior Securities 25 Item 4. Mine Safety Disclosures 26 Item 5. Other Information 26 Item 6. Exhibits 26 Signatures 27 Table of Contents Part I - Financial Information TRANS-LUX CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30 December 31 In thousands, except share data 2012 2011 (unaudited) (see Note 1) ASSETS Current assets: Cash and cash equivalents $ 713 $ 1, Receivables, less allowance of $84 - 2012 and $884 - 2011 2, 2, Unbilled receivables 62 63 Inventories 2, 2, Prepaids and other 528 729 Total current assets 6, 6, Rental equipment 43, 43, Less accumulated depreciation 28, 27, 14, 16, Property, plant and equipment 4, 4, Less accumulated depreciation 2, 2, 2, 2, Asset held for sale - 696 Goodwill 744 744 Other assets 843 926 TOTAL ASSETS $ 25, $ 27, LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ 1, 1, Accrued liabilities 7, 6, Current portion of long-term debt 3, 4, Warrant liabilities 3, 5, Total current liabilities 16,426 18, Long-term debt: Notes payable 487 512 Deferred pension liability and other 5, 4, Total liabilities 22,113 23, Redeemable convertible preferred stock: Preferred - $0.00 1 par value - 500,000 shares authorized, 416,500 Series A convertible preferred shares issued in 2011 - 6, Stockholders' equity (deficit): Common Stock - $0.001 par value - 60,000,000 shares authorized, 25,895,424 shares issued in 2012 and 5,070,424 shares issued in 2011 26 5, Additional paid-in-capital 23, 12, Accumulated deficit (14, ) (13, Accumulated other comprehensive loss (3, ) (3, Less treasury stock - at cost - 383,596 common shares in 2012 and 2011 (3, (3, Total stockholders' equity (deficit) 2,946 (2, TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ 25, $ 27, The accompanying notes are an integral part of these condensed consolidated financial statements . 1 Table of Contents TRANS-LUX CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended Six Months Ended June 30 June 30 In thousands, except per share data 2012 2011 2012 2011 Revenues: Digital display sales $ 5,
